Citation Nr: 0934750	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than June 28, 2007, 
for the award of a 10 percent evaluation for residuals of a 
nasal fracture, postoperative, with chronic rhinitis, to 
include on the basis of clear and unmistakable error (CUE) in 
a 1974 rating reduction.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in August 2009.  A 
transcript is of record.


FINDINGS OF FACT

1.  In an August 1972 rating decision, the Veteran was 
granted service connection for a nasal deformity, lower hump, 
postoperative old fracture at nasal tip with chronic 
rhinitis, with a 10 percent evaluation, effective September 
15, 1971.

2.  In an October 1974 rating decision, the Veteran's 
evaluation was reduced to noncompensable, 0 percent, 
effective from August 1, 1974.  He did not appeal that rating 
decision, and therefore it became final.

3.  The assignment of an effective date prior to January 1, 
1975, for the reduction of the Veteran's disability 
evaluation constituted clear and unmistakable error, based 
upon the regulations governing the effective dates of 
reductions.

4.  In July 2007 the Veteran filed a claim for an increased 
evaluation.  In an October 2007 rating decision, the RO 
granted an evaluation of 10 percent, effective from June 28, 
2007.

5.  The evidence is against finding that a compensable 
evaluation was supported by the record between January 1, 
1975, and June 28, 2007.


CONCLUSIONS OF LAW

1.  Based upon clear and unmistakable error, the legal 
criteria to change the effective date of the reduction in the 
Veteran's evaluation for the residuals of a nasal fracture, 
postoperative with chronic rhinitis, formerly evaluated as 
nasal deformity, lower hump, postoperative old fracture nasal 
tip with chronic rhinitis, from 10 percent to noncompensable, 
from August 1, 1974, to January 1, 1975, have been met.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.105(e) (1974); 38 C.F.R. §§ 3.104(a), 3.105 (2009).

2.  Other than under the CUE determination above, the legal 
criteria for an effective date prior to June 28, 2007, for 
the grant of an increased evaluation of 10 percent for the 
residuals of a nasal fracture, postoperative with chronic 
rhinitis, have not been met.  38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 3.500,  4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In July 2007 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2007 rating 
decision and July 2008 SOC explained the basis for the RO's 
action, and the SOC provided him with additional an 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the July 2007 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

As to the CUE element of this appeal, in an August 1972 
rating decision, the Veteran was granted service connection 
for a nasal deformity, lower hump, postoperative old fracture 
nasal tip, with chronic rhinitis, with a 10 percent 
evaluation, effective September 15, 1971.  In an October 1974 
rating decision, the Veteran's evaluation was reduced to a 
noncompensable evaluation as of August 1, 1974.  The Veteran 
did not appeal this rating decision, and therefore it became 
final.  In September 1974, the Veteran had written on the 
form for his VA examination that his address was at [redacted] 
[redacted], but the RO sent the rating decision to him at 
[redacted].  

If a decision by the RO goes unappealed, it is final, and can 
be changed only by the filing of a reopened claim with new 
and material evidence or by a finding of CUE.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006), holding that a 
"freestanding" claim for an earlier effective date, without 
a claim and showing of CUE in a prior final decision, 
vitiates the rule of finality and is not authorized by law.  
A final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities, or on the basis of CUE, as provided in 
38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a).  If a claimant 
wishes to reasonably raise CUE, "there must be some degree 
of specificity as to what the alleged error is and, unless it 
is the kind of error . . . that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

The regulations in effect at the time of the October 1974 
rating decision provided that, where there was a reduction in 
an evaluation of a service-connected disability that resulted 
in the reduction or discontinuance of compensation payments, 
the reduction would be made effective the last day of the 
month in which a 60-day period from date of notice to the 
payee expired.  The veteran was to be notified at his address 
of record.  38 C.F.R. § 3.105(e) (1974).  The cover letter to 
the rating decision in the present case is dated October 22, 
1974.  Therefore, under the regulations in effect in 1974, 
the earliest that the Veteran's rating could properly have 
been reduced from 10 percent to noncompensable was December 
31, 1974, which was the last day of the month after a 60-day 
period from the notice.  See id.  

The Veteran testified at his August 2009 hearing that he had 
never received notification of the reduction in his 
evaluation.  He indicated that he inquired with the RO and 
was told that his compensation had been discontinued.  He 
said they would not provide further information.  The record 
does not indicate that the letter and rating decision which 
were mailed to the Veteran in October 1974 were ever returned 
as undeliverable.  Furthermore, the Veteran's testimony makes 
it clear that he was aware the reduction had been made (which 
is consistent with the fact that his monthly benefit checks 
were terminated after the RO's action).  The Board therefore 
finds it indisputable that the Veteran was aware his monthly 
compensation ceased to be paid in August 1974.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties," as held by the Supreme Court in 
United States v. Chemical Foundation, 272 U.S. 1, 14-15 
(1926); and by the Veterans Court in Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (VA need only mail notice to the 
last address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may 
be rebutted only by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Board 
appreciates the Veteran's forthright testimony at the hearing 
before the undersigned, and recognizes that the RO's use of a 
P.O. Box number which was off by one digit may have resulted 
in misdirection of the mail, although the fact that the 
notification letter was not returned could be construed as an 
indication that the mail handlers may have properly delivered 
it anyway.

In any event, given the record as a whole, the RO's use of 
the incorrect P.O. Box
in 1974, although it was certainly an error in the 
administrative processing of the claim, is not sufficient to 
rebut the presumption that the Veteran was notified of the 
reduction in his disability rating, especially since he spoke 
with RO personnel at that time about it, and did not initiate 
an appeal.  The rating decision was not returned by the 
United States Postal Service as undeliverable, or for any 
other reason, and the Veteran was certainly aware of the 
reduced evaluation.  Thus, the Board is satisfied that the 
Veteran was timely notified of the reduction in his 
evaluation.  See Mindenhall, supra (presumption of regularity 
applies to procedures at the RO).  Therefore, the Veteran is 
not entitled to a compensable evaluation after December 31, 
1974, based upon non-receipt of the October 1974 rating 
decision.

As to the recent grant of a compensable rating by the RO, the 
assignment of effective dates for awards of disability 
compensation is generally governed by 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  As pertinent here, the law provides that the 
effective date of an award of an increased evaluation is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2).  The Veteran's 
current claim for increase was filed on July 3, 2007, and the 
RO granted an increased evaluation as of June 27, 2007, which 
was a date on which he had received VA treatment related to 
his nose.  

The Veteran's residuals of a nasal fracture, postoperative, 
with chronic rhinitis, has been evaluated under Diagnostic 
Codes (DCs) 6522-6502.  DC 6522 provides ratings for allergic 
or vasomotor rhinitis.  Allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, is rated 10 percent disabling.  Allergic or vasomotor 
rhinitis with polyps is rated 30 percent disabling.  38 
C.F.R. § 4.97 (2008).   DC 6502 provides a 10 percent 
evaluation for septum, nasal, deviation of, traumatic only, 
with a 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  Id.  The record 
does not contain evidence showing that the Veteran received 
other treatment for this disorder or otherwise may have 
qualified for an increased evaluation within one year before 
his July 2007 claim and prior to June 28, 2007.  Therefore, 
an effective date earlier than June 28, 2007, for the 
increase of the evaluation of the residuals of a nasal 
fracture, post-operative with chronic rhinitis, is denied.


ORDER

Based upon CUE, the effective date of the reduction of the 
evaluation of the residuals of a nasal fracture, 
postoperative, with chronic rhinitis, formerly evaluated as 
nasal deformity, lower hump, postoperative old fracture nasal 
tip with chronic rhinitis, from 10 percent to 0 percent is 
extended from August 1, 1974, to January 1, 1975, and to this 
extent the appeal is granted.

An effective date earlier than June 28, 2007, for the award 
of a 10 percent evaluation for the residuals of a nasal 
fracture, postoperative, with chronic rhinitis, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


